Citation Nr: 1733000	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  14-38 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1958 to January 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in part, denied service connection for multiple myeloma.  

This matter was previously before the Board in July 2016, at which time the claim was remanded for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously before the Board in July 2016, at which time the Board instructed to the RO to follow the procedures set forth in VA's Adjudication Procedures Manual to develop claims based on herbicide exposure on a factual basis in locations other than in Vietnam.  In accordance with M21-1, Part IV, Subpart ii, 1.H.7.a, the RO was directed to send an email to Compensation Service and request a review of the Department of Defense's (DoD) inventory of herbicide operations in Japan during the time period when the Veteran was stationed there.  If the Veteran's exposure was not confirmed, the RO was directed to send a request to the Joint Services Records Research Center (JSRRC) to verify the Veteran's exposure to herbicides.  

Compensation Service provided the following response in August 2016: 

The Department of Defense (DoD) has provided Compensation Service with a listing of locations outside Vietnam and the Korean DMZ where Agent Orange was used, tested, or stored.  The list does not contain names of individuals involved with Agent Orange.  Additionally, there are no references to routine base maintenance activities such as range management, brush clearing, and weed killing.  These were accomplished with commercial herbicides on all military bases worldwide.  Commercial herbicides do not fall under the regulations governing Agent Orange exposure at 38 CFR § 3.307(a)(6)(i).

Regarding your Veteran claimant, DoD has not identified any location on the island of Okinawa where Agent Orange was used, tested, stored, or transported.  Agent
Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971.  There were no combat operations on Okinawa during those years and so there was no need for Agent Orange use there.  Additionally, Okinawa was not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi to South Vietnam via merchant ships. 

In a March 2017 VA Memo, the RO made a formal finding of a lack of information required to corroborate the Veteran's allegation of exposure to herbicides while serving in Japan.  The RO stated that the Veteran was required to provide the approximate date of the incident within a two-month period.  

The Board finds that the RO did not substantially comply with the July 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the RO did not send a request to JSRRC to verify the Veteran's herbicide exposure.  Therefore, a remand is required to submit a request to the JSRRC.  

The Board notes the RO's finding in the March 2017 memorandum that a two month window was required to submit a request to JSRRC.  However, in Gagne v. McDonald, 27 Vet. App. 397 (2015), the Court held that VA's duty to assist under the VCAA "requires that VA 'continue' to try to obtain records in the possession of a government agency until such a search becomes futile."  38 U.S.C. § 5103A (c)(2).  Under 38 C.F.R. § 3.159 (c)(2) "the Secretary must make as many research record requests as are necessary and that a search for records is 'futile' only when it becomes clear the record does not exist or is not in the possession of the custodian."  Accordingly, following Gagne, VA is obligated to submit multiple requests to the JSRRC covering the relevant time window (in this case, from August 1958 to December 1959 ) in 60-day increments.  The Court noted in Gagne that VA's duty to assist is not bound by the JSRRC's 60-day requirement and the fact that multiple record searches may burden JSRRC employees does not make those efforts futile.  The only limitation to this duty provided by the Court in Gagne, other when searches are "futile," is that the duty to assist does not require unlimited searches, or "'fishing expeditions' over an indefinite period of time."  Accordingly another remand is warranted.   

Additionally, it appears that a search of the Veteran's unit history records from the CO "M", 3D, BN, 3D MAR 3D MAR DIV, FMF and the CO "G", 2D BN, 3D MAR 3D MAR DIV, FMF has never been undertaken.  As these records may contain information relevant to corroborate the Veteran's statements regarding his training and alleged handling of Agent Orange, the Board finds that a remand is necessary in order to attempt to obtain the Veteran's unit history records.

Finally, Compensation Service found that commercial herbicides were used on military bases.  The Veteran also explained that he was exposed to insecticides and other chemicals used to maintain weeds.  Such commercial herbicides were not under the control of the DoD.  Instead, the local Base Civil Engineer was responsible for purchase and use of herbicides approved by the Armed Forces Pest Control Board, now renamed the Armed Forces Pest Management Board.  Accordingly, a remand is required to contact the Armed Forces Pest Management Board to confirm the Veteran's alleged exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appropriate service department/agency and request the Veteran's unit history records for the CO "M", 3D, BN, 3D MAR 3D MAR DIV, FMF and the CO "G", 2D BN, 3D MAR 3D MAR DIV, FMF.  Negative responses should be documented.  

2.  Then, the AOJ should contact the Armed Forces Pest Management Board to obtain information regarding the use of approved commercial herbicides used in Okinawa, Japan in 1958 and 1959.  

3.  Then, in accordance with the VA Adjudication Procedures Manual, the AOJ should send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides at any time from August 1958 to December 1959 while he was stationed in Okinawa, Japan.  Separate responses must be provided for each 60-day period between August 1958 to December 1959.  A copy of the request(s) to the JSRRC and the responses for each 60-day period between August 1958 to December 1959 should be included in the claims file.

4.  Undertake any other development determined to be warranted.

5.  Readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




